IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ESTATE OF FRANK C. NICHOLAS AND          : No. 653 MAL 2016
ELIZABETH S. NICHOLAS,                   :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
THE CUTLER GROUP, INC.,                  :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.